Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 5, 2012                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                             Marilyn Kelly
  144875                                                                                               Stephen J. Markman
                                                                                                       Diane M. Hathaway
                                                                                                           Mary Beth Kelly
  BETH HOFFMAN, Personal Representative                                                                    Brian K. Zahra,
  of the Estate of EDGAR BROWN, Deceased,                                                                             Justices
                 Plaintiff-Appellee,
  v                                                                 SC: 144875
                                                                    COA: 289011
                                                                    Calhoun CC: 2003-003576-NH
  DR. PETER BARRETT,
             Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the March 8, 2012
  judgment of the Court of Appeals is considered. We direct the Clerk to schedule oral
  argument on whether to grant the application or take other action. MCR 7.302(H)(1). At
  oral argument, the parties shall address whether the plaintiff’s complaint should have
  been dismissed with prejudice because her notice of intent did not comply with MCL
  600.2912b(4). The parties may file supplemental briefs within 35 days of the date of this
  order, but they should not submit mere restatements of their application papers.

        MARILYN KELLY, J., would deny leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 5, 2012                     _________________________________________
           d1002                                                               Clerk